Title: [Diary entry: 10 April 1788]
From: Washington, George
To: 

Thursday 10th. Thermometer at 50 in the Morning—62 at Noon and 62 at Night. Clear with the wind what little there was in the Morning at No. Et. In the afternoon at So. Wt., and much fresher & warmer. Visited all the Plantations. In the Neck, the Plows having crossed the ground (which left it in as rough a state as before) that was intended for Flax, began this morning (Six of them) to list No. 6 for Corn. Previous to this the laying off furrow was deepned, and two thrown into it. Every other one of these was left for the vegitable tribe to fill hereafter. The Women were repairing the fencing from the lane to the Barn and the Harrows were putting in Barley & grass Seeds in the middle cut of field No. 2. At Muddy hole, the Plows as was expected finished crossing for Oats in field No. 4 and went into No. 1 to plow for Barley. The Women having hoed up the ground along the fence in this field were spreading what dung remained in heaps on the South half of the half Acre sqrs. of experimental ground last yr. intended for Barley this. At Dogue-run, Began, as soon as the grd. was in order after the rain, to harrow in Barley & grass seeds after the Plows—4 of wch. were at Wk. & 2 harrows; one of them (single) drawn by Oxen. The Women were prevented from finishing hoeing the Meadow on acct. of the Rain and went yesterday to putting up the Logs wch. were in place betwn. fields No. 2 & 3 and to day were pickg. up Corn Stalks in No. 4. At Frenchs—The Plows and Harrows were putting in Barley and grass-Seeds. The Women having filled the gullies in fd. No. 3 were heaping dung for the Cart, & spreading it when carted in the places wch. had been filled up in the lower Meadow. At the Ferry the Women were levelling the old ditch betwn. this Plantn. & French’s having hoed up the hedge row in No. 2—One plow laying off for Corn and 2 breakg. up No. 3. At the Mansn. House, sowed as was intended, in the Vineyard inclosure, below the Seed sent by Mr. Peacy, in drills, the Fancy grass and below the Fancy grass, what Burnett I had left in drills also. And adjoing. these below, were sowed, or rather planted, the

everlasting (or Lady Pease) sent me by the Honble. James Mercer.